Citation Nr: 0501886	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  95-42 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for a thyroid disorder.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for cataracts.  

5.  Entitlement to an increased evaluation for residuals of a 
gunshot wound, right arm with fracture of the humerus, 
currently evaluated as 30 percent disabling.  

6.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, lumbar spine, currently evaluated as 20 
percent disabling.  

7.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, right buttock, currently evaluated as 
20 percent disabling.  

8.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the abdomen, currently evaluated as 
10 percent disabling.  

9.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, posterior chest, currently evaluated as 
10 percent disabling.  

10.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound, right hemithorax, currently evaluated 
as 10 percent disabling.  

11.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound, left rectus, currently evaluated as 
10 percent disabling.  

12.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound with fracture of the left elbow, 
currently evaluated as 20 percent disabling.  

13.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A travel board hearing was held in September 1997.  A 
transcript of this hearing is associated with the claims 
folder.  In February 1998, the Board remanded this case for 
further development.  The case has since returned to the 
Board.  

In January 2005, the Board granted a motion to advance the 
veteran's case on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 1997, a travel board hearing was held before an 
acting member of the Board.  In November 2004, the veteran 
was notified that the Veterans Law Judge who conducted his 
hearing was no longer employed by the Board.  He was further 
notified that he had a right to another Board hearing and was 
requested to clarify whether he wanted another hearing.  
Subsequently, the veteran responded indicating that he wants 
a hearing before a Veterans Law Judge at the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.  If the veteran is 
agreeable, a videoconference may be 
scheduled in lieu of a travel board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




